PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. Certiorari was granted, without argument, based on an apparent decisional conflict with Fehre v. State, 158 Fla. 853, 30 So.2d 367 (1947), and Douglas v. State, 152 Fla. 63, 10 So.2d 731 (1942). Upon further consideration of the matter and review of the record, we have .determined that the facts of the present case are materially different from those involved in the cited decisions. Therefore, the cited decisions present no direct conflict as required by Article V, Section 3(b)(3), Florida Constitution, and the writ must be and is hereby discharged.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND and SUNDBERG, JJ., concur.
ADKINS, J., dissents.